NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Argued October 7, 2015
                                Decided October 16, 2015

                                         Before

                           WILLIAM J. BAUER, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 14-3238
                                                Appeal from the
NAJAH DAWAJI,                                   United States District Court
    Plaintiff-Appellant,                        for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 13 C 6404
MORAD ASKAR and
SUNNEY KOHLHOSS,                                Gary S. Feinerman,
    Defendants-Appellees.                       Judge.

                                        ORDER

       Najah Dawaji appeals the dismissal of her suit alleging that her ex-husband,
Morad Askar, and his divorce attorney, Sunney Kohlhoss, prosecuted a baseless
criminal-contempt proceeding against her to scare her into accepting an unfavorable
financial settlement in the divorce. The district court determined that her suit was barred
under the Rooker-Feldman doctrine. Dawaji appeals, arguing that Rooker-Feldman does not
apply because, she says, her injuries stem from Askar and Kohlhoss’s actions, not the
state-court judgment. We disagree and affirm the judgment dismissing the suit for lack
of subject-matter jurisdiction. Because the state-court judgment is the source of Dawaji’s
alleged injuries, Rooker-Feldman applies.
No. 14-3238                                                                         Page 2




                                      I. Background
       Dawaji and Askar divorced in 2011. They agreed to joint custody of their two
children, and the terms of the agreement were set forth in a Joint Parenting Agreement
and Custody Judgment. The Illinois state court overseeing the divorce left for later
determination the contested financial issues: child support, maintenance, and the
division of marital assets.

       While the dispute over financial issues remained open, Askar petitioned the state
court to find Dawaji in criminal contempt of court. He accused Dawaji of violating the
Joint Parenting Agreement by, for example, refusing to respond to his e-mails and
complaining about him in front of their children. The local prosecutor declined to
prosecute, so the court appointed Kohlhoss, Askar’s attorney, as “special prosecutor” for
the contempt proceeding. Dawaji’s lawyer objected to the appointment, but raised no
allegations or evidence of fraud. On Dawaji’s motion the court transferred the contempt
case to another judge.
       While the contempt prosecution was pending, the judge presiding in the divorce
case returned to the remaining issues. Trial commenced, but after two days the parties
settled the financial dispute. As part of the settlement, Askar and Kohlhoss agreed to
dismiss the criminal-contempt petition. In exchange Dawaji agreed to accept $2,200 per
month for 24 months as maintenance and child support; to accept $7,000 as a property
settlement; to move to Chicago from Moline, Illinois; and to share custody of the
children equally. The court approved the settlement. Dawaji did not appeal.
       One month later, Dawaji sued Askar and Kohlhoss in federal court under
42 U.S.C. § 1983 alleging that they coerced her into accepting the financial settlement.
(Kohlhoss, as the special prosecutor, is the alleged state actor for § 1983 purposes.)
Adding details not raised in state court, Dawaji asserted that Askar and Kohlhoss
brought a fraudulent contempt petition to convince the state court to appoint Kohlhoss
as special prosecutor and to pressure Dawaji into accepting less in the financial
settlement. Dawaji alleges that had she not been “terrified” of the criminal-contempt
prosecution, she “would have been able to make a record which would entitle her
[to] … $750,000[] in marital assets, as well as child support and maintenance in an
amount in excess of $5,000 per month.”
       The district court dismissed Dawaji’s claims for lack of subject-matter jurisdiction
under the Rooker-Feldman doctrine. See D.C. Court of Appeals v. Feldman, 460 U.S. 462
(1983); Rooker v. Fid. Trust Co., 263 U.S. 413 (1923). The judge concluded that Dawaji’s
No. 14-3238                                                                             Page 3

injury and damages arose directly from the state-court order approving the financial
settlement—and were therefore barred—because “there is little difference between
awarding Dawaji the monetary value of the divorce settlement she claims she would
have received absent Defendants’ misconduct and re-opening the order itself.”


                                         II. Analysis
        On appeal Dawaji challenges the district court’s application of Rooker-Feldman.
She maintains that her suit focuses not on the state-court judgment but on Askar and
Kohlhoss’s fraudulent criminal-contempt petition, which they used to force her into the
unfavorable financial settlement that the state court approved. But if a federal plaintiff
alleges that a fraud produced an adverse state-court decision, then the judicial decision
is the source of injury for Rooker-Feldman purposes. See Iqbal v. Patel, 780 F.3d 728, 730
(7th Cir. 2015) (explaining that “fraud (no matter how described) does not permit a
federal district court to set aside a state court’s judgment in a civil suit”); Harold v. Steel,
773 F.3d 884, 885 (7th Cir. 2014) (applying the Rooker-Feldman doctrine because when
false statements to a state court produce an adverse decision, “the state court’s judgment
is the source of the injury of which plaintiffs complain in federal court”).
        Dawaji’s injury comes from the state-court judgment. Without that judgment
approving the settlement, and the earlier decision to appoint the special prosecutor,
Askar and Kohlhoss’s fraud scheme would have flopped, and Dawaji would have had
no injury or damages to claim. Because the harm did not materialize until the adverse
state-court judgment, that judgment, not the alleged misconduct that preceded the
judgment, is the source of the injury. See Harold, 773 F.3d at 885–86 (rejecting claim that
the injury arose from a party’s false statements in a wage-garnishment suit and ruling
instead that the injury arose from the state-court’s order garnishing plaintiff’s wages
because “[n]o injury occurred until the state judge ruled against [plaintiff]”); Golden v.
Helen Sigman & Assocs., Ltd., 611 F.3d 356, 362 (7th Cir. 2010) (applying Rooker-Feldman
because injuries from a lawyer’s actions during divorce and custody proceedings
“flow[ed] directly from the fruit of [lawyer]’s efforts: state-court custody orders
favorable to [plaintiff’s ex-wife]”); Kelley v. Med-1 Solutions, LLC, 548 F.3d 600, 604–05
(7th Cir. 2008) (rejecting the contention that an injury arose from a party’s false statement
that it was entitled to attorney’s fees rather than from the judgment granting those fees
and explaining: “[b]ecause defendants needed to prevail in state court in order to
capitalize on the alleged fraud, the [tort] claims that plaintiffs bring ultimately require us
to evaluate the state court judgments”). Although Rooker-Feldman may not apply if
Dawaji was prevented from raising her fraud allegations in state court, see Long v.
No. 14-3238                                                                           Page 4

Shorebank Dev. Corp., 182 F.3d 548, 558–59 (7th Cir. 1999), she does not make that claim.
Under these circumstances Rooker-Feldman applies and divested the district court of
jurisdiction.
        Rooker-Feldman applies for the additional reason that despite Dawaji’s assertions
to the contrary, the relief she seeks would require that we nullify the state-court
judgment. Dawaji’s request for damages is the amount that she would have received had
she not been coerced into accepting the settlement. She thus wants the federal court in
effect to negate the state-court order approving the agreed-upon child support,
maintenance, and property settlement. Rooker-Feldman cannot be circumvented in this
way. See Taylor v. Fed. Nat’l Mortg. Ass’n, 374 F.3d 529, 534 (7th Cir. 2004) (holding that a
claim seeking the value of plaintiff’s foreclosed home (plus interest and punitive
damages) would effectively undo the state-court foreclosure judgment); Maple Lanes,
Inc. v. Messer, 186 F.3d 823, 825–26 (7th Cir. 1999) (applying Rooker-Feldman where the
relief requested—the monetary value of a revoked liquor license—would “effectively
reverse the state court judgment upholding the revocation of the liquor license”).

        There is another jurisdictional defect that neither party discusses: the
domestic-relations exception to federal subject-matter jurisdiction also bars Dawaji’s
suit. The domestic-relations exception precludes federal jurisdiction when a plaintiff
seeks “one or more of the distinctive forms of relief associated with the domestic
relations jurisdiction: the granting of a divorce or an annulment, an award of child
custody, a decree of alimony or child support.” Friedlander v. Friedlander, 149 F.3d 739,
740 (7th Cir. 1998); see Jones v. Brennan, 465 F.3d 304, 306 (7th Cir. 2006) (“[T]he
domestic-relations exception … denies federal jurisdiction to grant a divorce or exercise
the other characteristic powers of a domestic-relations court … .”). As just discussed,
Dawaji’s complaint, in effect, asks the federal court to adjudicate the financial phase of a
divorce proceeding. If a district court adjudicated her request for damages, it would
have to evaluate the merits of her request for larger payments for child support and
maintenance and additional marital assets. But decisions about the allocation of
domestic assets run afoul of the domestic-relations exception to federal jurisdiction. See
Ankenbrandt v. Richards, 504 U.S. 689, 701–02 (1992). Thus, for this additional reason, the
district court had no jurisdiction.
                                                                               AFFIRMED.